DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 03/17/2020.  Original claims 1-4 are currently pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Search Report
The references cited in the PCT international search report by the EPO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sochilin (US 2013/0085190 A1) as evidenced by POLYVINYL ALCOHOL (PVA), Chemical and Technical Assessment (‘CTA’).
	Regarding Claim 1, Sochilin is directed to polymeric beads as anion exchange resins and methods of making the same (Abs.).  Sochilin in Example 1 describes copolymer beads comprising about 4.0% crosslinked divinylbenzene based on total copolymer weight and (by implication) about 96.0 % of styrene based on total copolymer weight.  The copolymer beads thus comprise polymerized units of multifunctional vinyl monomer and of monofunctional vinyl monomer in proportions within the claimed ranges for the respective units.  Sochilin does not explicitly teach either of the claimed properties of radial distribution factor MR of 0.9 to 1.1 and radial distribution factor VR of 2.5 or higher.  Nevertheless, Sochilin teaches a suspension polymerization method for preparing the copolymer beads that is at least substantially similar to the applicant’s process for making polymeric beads.  In particular, Sochilin describes suspension polymerization of styrene (760 g) and divinylbenzene 80% (40 g) in a reaction mixture comprising an aqueous phase containing deionized water (1000 ml), polyvinyl alcohol 2, by weight based on the weight of the aqueous medium.  Further, although pH of the aqueous suspension is not directly disclosed, polyvinyl alcohol tends to react slightly acidic, with a 5% solution typically exhibiting a pH in the range of 5.0 to 6.5 as evidenced by CTA (see section 2).  Therefore, it is regarded as implicitly disclosed that the aqueous medium in Example 1 of Sochilin has a pH at or below 7.  Finally, it is noted that no pH-raising substance is added to the reaction mixture in Example 1.  Hence, the disclosed copolymer beads synthesis is seen to correspond to the embodiment of the applicant’s process wherein no base or appropriate buffer is added to the suspension during the polymerization (cf., instant Spec., paras [0005] and [0053]).  As per MPEP 2112, “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…” as that required with respect to product-by-process claims. In re Fitzgerald, 205 USPQ 594, 596 (CCPA 1980).  Further, when there is sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The burden here is therefore shifted to applicant to prove that the claimed properties of MR and DR, used to define the polymer bead of the instant invention, would not be present in the copolymer beads disclosed by Sochilin.  
	Regarding Claim 2, Sochilin as evidenced by CTA discloses the polymeric bead of claim 1, and Sochilin further discloses wherein the polymer bead comprises a gel-type resin, i.e., gel core/shell resin beads as described in Example 6. 
	Regarding Claims 3 and 4, Sochilin as evidenced by CTA discloses the polymeric bead of claim 1, wherein the monofunctional vinyl monomers comprise one or more styrene monomers and the multifunctional vinyl monomers comprises one or more styrene monomers, viz., styrene and divinylbenzene (Examples 1, 6).   
Conclusion
	No claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-21-22